Citation Nr: 9916974	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, secondary to the residuals of the veteran's 
service-connected left shoulder injury.  

2.  Entitlement to service connection for a back disability, 
secondary to the residuals of the veteran's service-connected 
left shoulder injury.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased (compensable) evaluation for 
laceration and dislocation of the left (minor) shoulder with 
scar.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
July 1972.  This appeal arises from a January 1994, rating 
decision of the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied a 
compensable evaluation for the veteran's left shoulder 
disability and service connection for PTSD.  

By rating decision of February 1997, service connection was 
denied for right shoulder and back conditions, secondary to 
the veteran's service-connected left shoulder disability.  

The veteran has raised the issue of direct service connection 
for back and right shoulder disabilities in his February 1997 
notice of disagreement and July 1997 VA Form 9.  (The Board 
notes that service connection has previously been denied for 
back disability on a direct basis.)  This matter is referred 
to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The veteran's claim that he has right shoulder and back 
disabilities as a result of his service-connected left 
shoulder disability is not accompanied by medical evidence to 
support that allegation.

2.  The claim for service connection for right shoulder and 
back disabilities secondary to the veteran's service-
connected left shoulder disability is not plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for right shoulder 
and back disabilities secondary to his service-connected left 
shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question as to the issue of entitlement to 
service connection for right shoulder and back disabilities 
secondary to the veteran's service-connected left shoulder 
disability is whether the veteran has presented a well-
grounded claim; that is, one that is plausible.  If not, the 
appeal must fail and there is no duty to assist him further 
in the development of his claim as additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990); Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The Board finds that the veteran's 
claim is not well grounded.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a).  

To sustain a well-grounded claim, the veteran must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
To be well grounded, a claim must be accompanied by 
supportive evidence and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet.App. 359 (1995).

When a veteran contends that his service-connected disability 
had caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones 
(Wayne L.) v. Brown, 7 Vet.App. 134 (1994).  

Service connection is in effect for laceration and 
dislocation of the left shoulder with scar, and it is 
evaluated as noncompensable, since March 1981.  

In this case, the veteran claims that he has right shoulder 
and back disabilities, secondary to his service-connected 
left shoulder disability.  The medical records associated 
with the claims folder show the veteran has years of right 
shoulder and back complaints.  However, there is no medical 
evidence of record that establishes a causal relationship 
between either disability and the veteran's service-connected 
left shoulder disability.  There is only the veteran's belief 
that his right shoulder and back disabilities are the result 
of his service-connected left shoulder disability.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that lay persons cannot provide 
testimony when an expert opinion is required.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (also See Moray v. Brown, 
5 Vet.App. 21 (1993) wherein the Court commented that lay 
assertions of medical causation will not suffice initially to 
establish a well-grounded claim).  The veteran has not met 
his initial burden under 38 U.S.C.A. § 5107(a) as his belief 
alone constitutes no more than mere allegation. 

Based on the foregoing, there has been no medical evidence 
that clearly shows that there is a causal relationship 
between the veteran's right shoulder and back disabilities 
and his service-connected left shoulder disability, 
sufficient to establish a well-grounded claim.  Therefore, 
service connection for right shoulder and back disabilities 
secondary to the veteran's service-connected left shoulder 
disability is not warranted.  


ORDER

Service connection for right shoulder and back disabilities, 
secondary to the veteran's service-connected left shoulder 
disability, is denied.  


REMAND

The veteran and his representative contend, in essence, that 
the veteran's left shoulder disability is more severe than 
the current evaluation reflects.  He complains of constant 
pain, which requires use of 800Mg. of Motrin per day.  
Additionally, the veteran asserts that he has PTSD as a 
result of a truck accident he was involved in during service.  

The RO's attention is directed to the decision of the Court 
in the case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. 
§ 4.45 (1998).  It was also held that the provisions of 
38 C.F.R. § 4.14 (1998) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The veteran's most recent VA orthopedic 
examination was in August 1992.  This examination did not 
discuss pain on use as it related to the veteran's service-
connected disability. 

Further, in adjudicating a claim for service connection for 
PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996); see Hayes 
v. Brown, 5 Vet.App. 60, 66 (1993).  Additionally, service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by the medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed inservice stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
Zarycki v. Brown, 6 Vet.App. 91, 97 (1993).  

In this case, claimed inservice stressors (being in a vehicle 
which was hit by a Molotov cocktail with the resulting death 
of another serviceman) have not been recognized by the RO as 
the result of combat.  A diagnosis of PTSD was made; however, 
the examiner provided the diagnosis based on the eventual 
verification of the veteran's stressor.  The RO attempted to 
verify this incident with the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
United States Army & Joint Services Environmental Support 
Group). The USASCRUR report related that the U.S. Army Crime 
Records Center had no record of the vehicular accident 
claimed by the veteran.  However, USASCRUR suggested that the 
RO attempt to verify the accident via morning reports and 
also to request a copy of the death certificate of the 
serviceman the veteran claims was killed in the accident.  
The RO should attempt to verify the stressor via morning 
reports and the serviceman's death certificate.  

The Board further notes that the Court held that due to the 
VA's adoption of more current diagnostic criteria for PTSD, 
specifically the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), an appellant must receive the benefit of 
the most recent DSM version in the adjudication of his claim 
for PTSD.  Cohen v. Brown, 10 Vet.App. 128 (1997).  The Court 
elaborated that under DSM-IV, the standard for assessing 
whether a stressor is sufficient to trigger PTSD is now a 
subjective standard with the sufficiency of the stressor a 
clinical determination for the examining mental health 
professional.  The diagnostic criteria now only require 
exposure to a traumatic event and a response involving 
intense fear, helplessness or horror.  Hence, a more 
susceptible individual may now have PTSD based upon exposure 
to a stressor that would not necessarily have the same effect 
on "almost anyone," as required by the DSM-III diagnostic 
criteria.  Accordingly, the veteran should be afforded a VA 
psychiatric examination in accordance with Cohen and DSM-IV 
PTSD diagnostic criteria.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should appropriately contact 
the veteran and obtain the names and 
addresses of any private medical 
providers who have treated the veteran 
for his service-connected left shoulder 
disability and/or PTSD.  After securing 
the necessary release, the RO should 
obtain copies of the private records, if 
any, and associate them with the claims 
file.  If there are no such records, or 
if such records are not available, the RO 
should clearly document that fact in the 
claims file.  

2.  The RO should obtain and associate 
with the veteran's claims file copies of 
all VA inpatient and outpatient treatment 
records from 1994 to the present 
pertaining to treatment the veteran 
received for his PTSD and/or service-
connected left shoulder disability 
presently on appeal.  

3.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA), Attn: NCPMA-O, 
9700 Page Boulevard, St. Louis, MO 63132 
and obtain morning reports in an attempt 
to verify the vehicular accident during 
the veteran's service and the death of 
the serviceman identified by the veteran.  
The RO should ask the veteran for the 
date of the accident and the request for 
morning reports should be made for at 
least a three-month period.  

4.  The RO should request a copy of the 
death certificate of the serviceman 
identified by the veteran, DA Form 1300.  
This form should be in this individual's 
Official Military Personnel File (OMPF).  
The request should be made to NARA, Attn:  
U.S. Army Liaison, St. Louis, MO.  

5.  After the above-mentioned development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination for purpose of assessing the 
current severity of his service-connected 
left shoulder disability presently on 
appeal.  All indicated studies, to 
include range of motion testing in all 
directions (in degrees), X-ray 
examinations and any other tests deemed 
necessary by the examiner, should be 
performed.  The veteran's claims file and 
a copy of this entire remand is to be 
made available to the examining physician 
for review in connection with the 
examination of the veteran so that the 
physician may review pertinent aspects of 
the veteran's medical history.  The 
examiner should express an opinion as to 
the medical probability that any 
degenerative changes of the shoulder are 
a manifestation of the service-connected 
disability.  The examiner should be asked 
to determine whether the veteran's left 
shoulder disability exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excessive fatigability or 
incoordination.  The examiner should be 
asked to express an opinion of whether 
pain significantly limits functional 
ability during flare-ups or when the left 
shoulder is used repeatedly over a period 
of time.  This determination also should 
be portrayed, if feasible, in terms of 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
comment on the effects of pain on the 
service-connected left shoulder 
disability and on the veteran's ability 
to pursue gainful employment.  All 
opinions expressed must be accompanied by 
complete rationale.  If the examiner is 
unable to provide any of the requested 
opinions, that fact should be so stated.  
The examination report is to be typed and 
incorporated with the veteran's claims 
file.  

6.  After the above development has been 
completed to the extent possible and if 
the RO determines that a stressor has 
been established, the veteran should be 
afforded a special VA psychiatric 
examination in accordance with Cohen and 
the DSM-IV criteria.  If the RO 
determines that a stressor does exist, 
the RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiner should 
integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the inservice stressor 
found to be established by the RO.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.

7.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the examination 
report does not include the results of 
tests for pain of the affected joint, or 
an explanation by the examiner for the 
lack thereof, appropriate corrective 
action is to be implemented.  

8.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should review the 
evaluation assigned to the veteran's left 
shoulder disability, and determine 
whether the claim may be granted.  A 
determination should be also be made as 
to whether any degenerative changes of 
the shoulder are a manifestation of the 
service-connected disability.  If the 
benefits remain denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC), to include a detailed analysis of 
the reasons for the RO's determination, 
and afforded the appropriate period of 
time in which to respond.  If the 
veteran's claim for service connection 
for PTSD is denied, the veteran must also 
be notified by SSOC with reasons for the 
denial.

Thereafter, in accordance with current appellate procedures, 
the claims file, to include all evidence received in 
connection with the requests herein, is to be returned to the 
Board for further appellate review.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

